Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
  	Applicant’s amendment of 29 March 2022, in which claims 33-38 have been cancelled, and new claims 66-69 have been added, is acknowledged.
Claims 24-27, 32, 39-40, 42, 44-45, 47, 60 and 61-69 are pending in the instant application.
Claims 61-65 are withdrawn as being drawn to a nonelected invention or to a nonelected species. 
Claims 24-27, 32, 39-40, 42, 44, 45, 47, 60, 66-69 are being examined on their merits herein.
Response to arguments of 29 March 2022
Applicant’s arguments (Remarks of 29 March 2022, pages 11-15) against the rejection of claims 24-27, 32, 39-40, 42, 44, 45, 47 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, scope of enablement for the claimed treatment of a cancer mutated or deficient in ARID1A with any small molecule ATR inhibitor, have been considered.
Applicant argues (page 11) that it is well within the skill of the artisan to separate out ATR inhibitors which have high toxicity, or may not work, from the ones that are pharmaceutically useful.
Applicant further presents unpublished studies (page 12) with ATR inhibitors VE-822 and AZD6738 in ARID1A mutant HCT116 cells (colon cancer) vs. parental HCT116 cells, and presents data on page 13 with ATR inhibitors VE-822 and AZD6738 in PBRM1 mutant cells. The examiner acknowledges the data on pages 12, 13, but notes that said data is not part of the Specification as filed and, in order to be considered, it is to be submitted in the format of a Declaration under 37 C.F.R. 132. The examiner also notes that the publication by Chabanon cited by Applicant on page 13 does not contain Figure S12 (the Supplemental section contains Figures S1 to S9).
Applicant argues (page 13, last paragraph, page 14, first paragraph)) that dose response curves are routinely used to access toxicity; that Weber teaches that it is within the skill artisan’s ability, using routine experimentation, to determine which ATR inhibitor can be used. Applicant cites (page 14, second paragraph) an article by Llone-Minguez, which discussed strategies for the development of ATRi, and provides guidance to the skilled artisan on selection of ATR inhibitors. Applicant further argues (page 15, last 3 paragraphs, page 16, first two paragraphs) that “the art is predictable and additional guidance is unnecessary”; that the art describes numerous ATR inhibitors and factors to consider when selecting ATR inhibitors; that the skilled artisan “would have no difficulty in selecting and using other ATRi to achieve the same effect and treat patients with a cancer that is mutated or deficient in a BAF-complex gene”; that the skilled artisan would not be burdened with undue experimentation to practice the invention commensurate with the scope of the claims.
Applicant’s arguments are found persuasive and the rejection of claims 24-27, 32, 39-40, 42, 44, 45, 47 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, scope of enablement for the claimed treatment of a cancer mutated or deficient in ARID1A with any small molecule ATR inhibitor, is herein withdrawn.
Applicant’s arguments (Remarks of 29 March 2022, pages 15-17) against the rejection of claims 24-27, 32, 39-42, 44, 45, 47 under 35 U.S.C. 103 over Pollard, in view of Weber, in further view of Shen and Wu, have been considered.
Applicant attacks individually the references by Pollard, Shen, Wu, and argues (pages 16-17) that Pollard does not teach any relationship between treatment of cancer with ATR inhibitors and patients with deficiencies in BAF-complex genes; that Wu teaches that ARID1A mutations have a different prognostic impact in different types of cancer; that, while Shen and Wu teach that ARD1A mutations are common in cancer, neither of these investigators, nor Pollard suggest that an ATR inhibitor would be useful in treating such cancers; and Weber is silent regarding selection of a subpopulation having BAF-gene mutations or deficiencies, and thus a prima facie case of obviousness has not been established.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the point of the rejection is that Pollard teaches the compound VE-822, which is the instant elected species, compound A-2 of instant claim 60 (also known as VX-970 listed in instant claim 42), as an inhibitor of Ataxia-Telangiectasia Mutated and Rad3 related protein kinase (ATR), useful to treat cancer [0088], such as, for example, ovarian cancer ([0090], last line).
Pollard also teaches the compound VE-821, which is compound A-1 of instant claim 60, and the genus of compounds of formula I, which are the very compounds A-I of instant claim 47, as very potent ATR inhibitors used to treat cancer.
Shen teaches (page 753, left column) that ARID1A has been identified as one of the most frequently mutated genes across human cancers (mutation rates ranging from 10% to 57%), with high mutation rates in ovarian clear cell carcinoma, which is the instant elected species of cancer to be treated. Similarly, Wu teaches (page 655, left column, second paragraph) recurrent inactivating ARID1A mutations in a broad spectrum of cancers.
Since ATR inhibitors VE-822 or VE-821 are taught by Pollard to be effective anti-cancer agents, a person of ordinary skill in the art would have administered one such ATR inhibitor to a patient to treat a subtype of cancer, namely ARID1A mutated cancer, which is one of the most frequently mutated genes across human cancers (Shen, Wu), with the expectation of achieving therapeutic effect. 
The examiner acknowledges the data provided in the Specification, Figure 2D, Figure 2E, Figure 2F, Figure 3B, Figure 3D, Figures 3E, 3F, 3G, showing that ATR inhibitors VX-821 and VX-970 improve outcomes of treatment in ARID1A cancer compared to cancer that is not mutated. 
The examiner also acknowledges the data in Figures 6B, 6C and 6D, showing that silencing of SMARCA4, ARID1B, SMARCB1 enhances sensitivity of HT116 cells (colon cancer cell line) to ATR inhibitor VX-970, compared to control cells; and that cells with a loss of function SMARCA4 mutation are significantly more sensitive to ATR inhibitor VE-821 than cell lines wild-type for both ARID1A and SMARC4A (Figure 6D).
However, the data in the Specification is not commensurate in scope with the instantly claimed invention, which encompasses any BAF-complex genes (not only those in instant claims 26, 27), and any small molecule ATR inhibitors (not limited to VE-821 and VX-970), or any ATR inhibitor in claim 42 (not limited to VE-821 and VX-970), or any ATR inhibitor of formula A-I in claim 47 (besides VE-821 and VX-970), or any ATR inhibitor in claim 60 (not limited to VE-821 and VX-970 which are compounds A-1 and A-2 in claim 60).
The examiner also acknowledges the additional data presented as unpublished studies on page 12, Remarks of 29 March 2022, showing unexpected results with ATR inhibitor AZD6738, which is a compound of instant claims 42 and 66, in ARID1A mutant HCT116 cells. However, because this data is not part of the Specification as filed, Applicant is invited to present the additional data in format of a Declaration under 37 C.F.R. 1.132, in order for such data to be considered. Applicant is to amend the claims to be commensurate in scope with the data provided.
With respect to the data shown on page 13, Remarks of 29 March 2022, Applicant has indicated that the data (post-filing) is from Figure S12 in a publication by Chabanon, showing unexpected results with ATR inhibitors AZD6738 and VE-822 in PBRM1 mutant cancer cells. However, the examiner could not find Figure S12 in the cited article, or in the Supplemental materials/Figures of the cited article. In fact, the last Figure in the Supplemental section of the publication is S9, not S12.
Should Applicant provide additional data, in the format of a Declaration under 37 C.F.R. 1.132, showing some unexpected results with VE-822 , VX-970 in cancer mutated in BAF-complex genes beyond those in instant claims 26, 27, as well as data with other ATR inhibitors of claim 47, or of claim 42, in cancer mutated in BAF-complex genes, and amend the claims to be commensurate in scope with the data presented, such an amendment and data will advance prosecution. 
In the absence of such data, the rejection of the claims under 35 U.S.C. 103 over Pollard, in view of Weber, in further view of Shen and Wu, is herein maintained as is reproduced below.
Applicant’s arguments (Remarks of 29 March 2022, pages 17-18) against the rejection of claims 24-27, 32, 39-42, 44, 45, 60 under 35 U.S.C. 103 over Ahmad, in view of Weber, Shen and Wu, have been considered.
Applicants presents similar arguments as against the rejection over Pollard above, argues against each reference individually, and argues that Ahmad, like Pollard, discloses certain ATR inhibitors for treating cancer, but does not teach any relationship between treatment of cancer with ATR inhibitors and patients with deficiencies in BAF-complex genes. In response, this argument has been addressed above for the rejection over Pollard. 
The examiner notes that Applicant has provided no data in support of unexpected results with ATR inhibitors taught by Ahmad in treatment in ARID1A cancer or cancer that has any other BAF-complex gene mutations or deficiencies, compared to cancer that is not mutated. Should Applicant provide additional data, in the format of a Declaration under 37 C.F.R. 1.132, showing some unexpected results with ATR inhibitors such as compounds A-3 and A-4 in instant claim 60 (taught by Ahmad), in cancer mutated in BAF-complex genes such as ARID1A or beyond those in instant claims 26, 27, and amend the claims to be commensurate in scope with the data presented, such an amendment and data will advance prosecution. 
For this reason, the rejection of the claims under 35 U.S.C. 103 over Ahmad, in view of Weber, Shen and Wu, is herein maintained and is reproduced below.
Claims Objection
Claims 62-65, while currently withdrawn, are objected to because of the following informality: The withdrawn claims are objected to for being presented in a non-compliant form. Specifically, the status identifiers state the claims are “(Previously presented)”, but the claims are withdrawn because of the election made by the Applicant on 30 October 2019. As such, claims 62-65 should be identified as "(Withdrawn)" until such time as examiner rejoins the claims for examination. Appropriate correction is required. See MPEP 714(C).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 66 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 66 depends on claim 42, yet it lists the very same inhibitors as in claim 42.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 60, 69 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 60 depends on claim 47 and recites 4 specific compounds that inhibit ATR, named A-1, A-2, A-3, or A-4; yet compounds A-3 and A-4 listed in claim 60 do not belong to the genus of formula A-I of claim 47. There is insufficient antecedent basis for the limitation compound A-3, or A-4 of claim 60, in the genus of formula A-I of claim 47 (characterized by a 2-pyrazinamine core). 
In the interest of compact prosecution, the examiner considers that claim 60 depends on claim 24.

Claim Rejections- 35 USC 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 24-27, 32, 39-40, 42, 44, 45, 47, 60, 66-69 are rejected under 35 U.S.C. 103 as being unpatentable over Pollard et al. (US 2014/0044802, published 13 February 2014, cited in PTO-892 of 3 February 2020), in view of Weber et al. (Pharmacology & Therapeutics 2015, 149, 124-138, cited in IDS), in further view of Shen et al. (Cancer Discovery 2015, 5 (7), 752-767, cited in IDS) and Wu et al. (Cancer Biology & Therapy 2014, 15 (6), 655-664, cited in PTO-892 of 3 February 2020).
Pollard teaches [0016] the genus of compounds of formula I below:

    PNG
    media_image1.png
    112
    197
    media_image1.png
    Greyscale
, which (based on the definition for substituents) are the very compounds A-I of instant claim 47. 
Pollard specifically teaches [0049] the following compounds:

    PNG
    media_image2.png
    461
    312
    media_image2.png
    Greyscale
, which are compounds A-1 and A-2, respectively, of instant claim 60, and are compounds VE-821 and VE-822 of instant claims 42, 66.
Pollard teaches [0036] that the compounds of the invention are very potent ATR inhibitors [0009] used to treat cancer.
Pollard teaches that the compounds of the invention treat cancer with a defect in the ATM signaling pathway.
Pollard teaches a method of treating cancer/different types of cancer ([0089], [0152]) in a patient in need thereof, comprising administering to the patient a therapeutically effective amount of an ATR inhibitor compound of the invention, alone, or in conjunction with one or more anticancer therapies, as in instant claims 44, 67, 68, 69, such as in conjunction with further chemotherapeutic agent(s) ([0102]-[0107], [0157]-[0169], Figures 1-6), as in instant claim 45.
Pollard does not teach the method, where the cancer is mutated or deficient in BAF-complex gene such as ARID1A, as in the instant claims.

Weber (Pharmacology & Therapeutics 2015, 149, 124-138) teaches that ATR kinase is a key mediator of DNA damage response (DDR), and inhibiting the DDR is an attractive therapeutic concept in cancer therapy (Abstract).
Weber teaches (page 133, left column, point 8) that ATR inhibitors have potential utility as chemo- or radiosensitizers.
Weber teaches (page 131, right column, first paragraph) that inhibition of ATR causes premature mitotic entry, as in instant claim 24. 
Weber teaches that pharmaceutical inhibition of ATR may provide the basis for the selective treatment of DDR pathway-deficient cancers.

Shen (Cancer Discovery 2015, 5 (7), 752-767) teaches that ARID1A has a role in DNA double-strand break (DSB) repair as binding partner of ATR, a DDR central regulator involved in DSB and single strand DNA breaks.
Shen teaches (page 753, left column) that ARID1A has been identified as one of the most frequently mutated genes across human cancers (mutation rates ranging from 10% to 57%), with high mutation rates in ovarian clear cell carcinoma, which is the instant elected species of cancer to be treated.

Wu (Cancer Biology & Therapy 2014, 15 (6), 655-664) teaches (page 656, left column, under ARID1A mutations in human cancers) that ARID1A gene maps to chromosome 1p36.11, as in instant claim 40, a region frequently deleted in cancer.
Wu teaches (page 656, left column, under ARID1A mutations in human cancers, Table 1) that ovarian clear cell carcinoma harbors 46-57% ARID1A somatic mutation, which is associated with loss of ARID1A protein expression (Table 1, Figure 1).
Wu teaches (page 662) that the involvement of ARID1A in maintaining genomic stability makes tumors with ARID1A mutations potential candidates for therapeutics based on synthetic lethality.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Pollard, Weber, Shen and Wu to arrive at the instantly claimed method. 
The person of ordinary skill in the art would have administered an ATR inhibitor of formula I taught by Pollard, to a cancer patient, where the cancer is ARID1A mutated ovarian clear cell carcinoma, because Pollard teaches that ATR inhibitors of formula I are effective to treat cancer, such as ovarian cancer, and Shen and Wu teach that ARID1A is mutated in a variety of tumor types, and ovarian clear cell carcinoma has the highest ARID1A mutation rates. Thus, the person of ordinary skill in the art would have administered an ATR inhibitor of formula I taught by Pollard to a patient having ovarian cancer wherein the cancer is mutated or deficient in ARID1A, with the expectation that said ATR inhibitor will be effective to treat a subtype of ovarian cancer, namely ARID1A-deficient ovarian cancer, in the patient.
With respect to claims 39-40, the person of ordinary skill in the art would have identified the loss of ARID1A by the loss of at least 1p36.11 from chromosome 1, because Wu teaches that ARID1A gene maps to chromosome 1p36.11, a region frequently deleted in cancer.
As such, claims 24-27, 32, 39-40, 42, 44, 45, 47, 60, 66-69 are rejected as prima facie obvious. 

Claims 24-27, 32, 39-40, 44, 45, 60, 69 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmad et al. (US 2014/0249157, published 4 September 2014, cited in PTO-892), in view of Weber et al. (Pharmacology & Therapeutics 2015, 149, 124-138, cited in IDS), in further view of Shen et al. (Cancer Discovery 2015, 5 (7), 752-767, cited in IDS) and Wu et al. (Cancer Biology & Therapy 2014, 15 (6), 655-664, cited in PTO-892 of 3 February 2020).
Ahmad (US 2014/0249157) teaches (Table 3, page 63, right column, first compound) the compound I-C-79 below:

    PNG
    media_image3.png
    183
    180
    media_image3.png
    Greyscale
, which is compound A-3 of instant claim 60, as an inhibitor of Ataxia-Telangiectasia Mutated and Rad3 related protein kinase (ATR) (ATR inhibition Ki >0.01M but < 1M, “++”,  Table 5, [1480], page 238), useful to treat cancer [293], such as, for example, ovarian cancer [290].
 Ahmad also teaches (Table 3, page 72, left column, second compound) the compound 
I-G-32 below

    PNG
    media_image4.png
    233
    244
    media_image4.png
    Greyscale
, which is compound A-4 of instant claim 60, as an inhibitor of Ataxia-Telangiectasia Mutated and Rad3 related protein kinase (ATR) (ATR inhibition Ki >0.01M but < 1M, “++”,  Table 5, [1480], page 239), useful to treat cancer [293].
Ahmad teaches that the compounds of the invention are very potent ATR inhibitors used to treat cancer [0287].
Ahmad teaches that the compounds of the invention treat cancer with a defect in the ATM signaling pathway [0333].
Ahmad teaches a method of treating cancer/different types of cancer ([0236], [0237]) in a patient in need thereof, comprising administering to the patient a therapeutically effective amount of an ATR inhibitor compound of the invention, alone, or in conjunction with one or more anticancer therapies [0007], as in instant claims 44, 69, such as in conjunction with further chemotherapeutic agent(s) ([0247]), as in instant claim 45.
Ahmad does not teach the method, where the cancer is mutated or deficient in BAF-complex gene such as ARID1A, as in the instant claims.

Weber (Pharmacology & Therapeutics 2015, 149, 124-138) teaches that ATR kinase is a key mediator of DNA damage response (DDR), and inhibiting the DDR is an attractive therapeutic concept in cancer therapy (Abstract).
Weber teaches (page 133, left column, point 8) that ATR inhibitors have potential utility as chemo- or radiosensitizers.
Weber teaches (page 131, right column, first paragraph) that inhibition of ATR causes premature mitotic entry, as in instant claim 24. 
Weber teaches that pharmaceutical inhibition of ATR may provide the basis for the selective treatment of DDR pathway-deficient cancers.

Shen (Cancer Discovery 2015, 5 (7), 752-767) teaches that ARID1A has a role in DNA double-strand break (DSB) repair as binding partner of ATR, a DDR central regulator involved in DSB and single strand DNA breaks.
Shen teaches (page 753, left column) that ARID1A has been identified as one of the most frequently mutated genes across human cancers (mutation rates ranging from 10% to 57%), with high mutation rates in ovarian clear cell carcinoma, which is the instant elected species of cancer to be treated.

Wu (Cancer Biology & Therapy 2014, 15 (6), 655-664) teaches (page 656, left column, under ARID1A mutations in human cancers) that ARID1A gene maps to chromosome 1p36.11, as in instant claim 40, a region frequently deleted in cancer.
Wu teaches (page 656, left column, under ARID1A mutations in human cancers, Table 1) that ovarian clear cell carcinoma harbors 46-57% ARID1A somatic mutation, which is associated with loss of ARID1A protein expression (Table 1, Figure 1).
Wu teaches (page 662) that the involvement of ARID1A in maintaining genomic stability makes tumors with ARID1A mutations potential candidates for therapeutics based on synthetic lethality.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Ahmad, Weber, Shen and Wu to arrive at the instantly claimed method. 
The person of ordinary skill in the art would have administered ATR inhibitor I–C-79 or I-G-32, to a cancer patient, where the cancer is ARID1A mutated ovarian clear cell carcinoma, because Ahmad teaches that ATR inhibitors I–C-79 or I-G-32 are effective to treat cancer, such as ovarian cancer, and Shen and Wu teach that ARID1A is mutated in a variety of tumor types and ovarian clear cell carcinoma has the highest ARID1A mutation rates. Thus, the person of ordinary skill in the art would have administered ATR inhibitor I-C-79 or I-G-32 to a patient having ovarian cancer wherein the cancer is mutated or deficient in ARID1A, with the expectation that said ATR inhibitor will be effective to treat a subtype of ovarian cancer, namely ARID1A- mutated or deficient ovarian cancer, in the patient.
With respect to claims 39-40, the person of ordinary skill in the art would have identified the loss of ARID1A by the loss of at least 1p36.11 from chromosome 1, because Wu teaches that ARID1A gene maps to chromosome 1p36.11, a region frequently deleted in cancer.
As such, claims 24-27, 32, 39-40, 44, 45, 60, 69 are rejected as prima facie obvious. 

Conclusion
Claims 24-27, 32, 39-40, 42, 44, 45, 47, 60, 66-69 are rejected. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KORTNEY KLINKEL can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA NEAGU/Primary Examiner, Art Unit 1627